Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 17, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. By order dated November 22, 1976 this court remitted the case to Criminal Term for a hearing and new determination on the branch of defendant’s motion which sought to dismiss the indictment for failure to prosecute, and the appeal has been held in abeyance in the interim (People v Schwartz, 54 AD2d 967). On March 9, 1977, the Criminal Term held the hearing and on May 13, 1977 rendered a decision and filed its order. Judgment affirmed. In our opinion the decision of Criminal Term dated May 13, 1977 is supported by the record; its reasoning and conclusions are correct and should be sustained. We find no merit to appellant’s argument with respect to the sentence (see People v Broadie, 37 NY2d 100, cert den 423 US 950; cf. Woodson v North Carolina, 428 US 280, 304-305). Cohalan, J. P., Margett, Damiani, Rabin and Hawkins, JJ., concur.